ACCEPTED
                                                                                  12-15-00219-CV
                                                                     TWELFTH COURT OF APPEALS
                                                                                   TYLER, TEXAS
                                                                           10/16/2015 10:00:46 AM
                                                                                        Pam Estes
                                                                                           CLERK

                            No. 12-15-00219-CV

                                                                  FILED IN
                         In the Court of Appeals          12th COURT OF APPEALS
                                                                TYLER, TEXAS
                     Twelfth District of Texas at Tyler   10/16/2015 10:00:46 AM
                                                                 PAM ESTES
                                                                   Clerk
                      MJS and Associates, L.L.C.
                              Appellant

                                     v.

                Judy Master, RN and Matthew Master
                              Appellees


              Appeal from the 145th Judicial District Court
                       Nacogdoches County, Texas
           Cause No. C127910, Hon. Campbell Cox, II, Presiding


              MJS’s Unopposed Motion to Extend Time
                     for Filing Appellant’s Brief


I.    Introduction
      Under Texas Rule of Appellate Procedure 10.5(b), Appellant MJS and

Associates, L.L.C. requests a 3-week extension of time in which to complete

its appellant’s brief in this case, making the brief due on November 19,

2015. This motion is unopposed by the appellees.

II.   Rule 10.5(b) Requirements
      A.   Current Deadline
      The current deadline for MJS’s appellant’s brief is October 29, 2015.
      B.    Extension
      MJS seeks an extension of 3 weeks, until November 19. MJS has not

requested any previous extensions for this brief.

      C.    Reasonable Explanation
      This appeal involves a novel, important, and complicated legal issue

that will require additional time to sufficiently research and brief. The issue

is whether an employee may use her employer’s proprietary and

confidential information in a qui tam action against the employer’s client,

which is a question of first impression in Texas and perhaps the nation.

      Additionally, numerous competing projects with prior deadlines have

taken and will continue to take lead counsel’s time in addition to the

ordinary press of business:

      •     Assisting with numerous post-judgment motions in Case No.

            10-CV-0990-A, Lindstrom Cleaning and Construction, Inc. v.

            Betzler Investments, LLC, in the 122nd Judicial District of

            Galveston County, Texas. Final judgment was entered in that

            case on September 2, and post-judgment motions were due on

            October 2.

      •     Drafting the reply brief in Case No. 15-20260, Rasheed al

            Rushaid, et al. v. National Oilwell Varco, Inc., et al., in the


MJS’s Unopposed Motion to Extend                                        Page 2
Time to File Appellant’s Brief
             United States Court of Appeals for the Fifth Circuit. That brief

             was due on October 5.

        •    Traveling to New York City from October 7 to 9 to participate in

             a conference before the international arbitral tribunal in ICC

             Case No. 20685/ZF, National Oilwell Varco, Inc., et al. v.

             Rasheed al Rushaid, et al.

        •    Assisting with extensive post-trial research and briefing in Case

             No. 2013-65334, Rogers et al. v. Sunbelt Rentals, Inc. and Cody

             Fox, in the 151st Judicial District of Harris County, Texas. The

             jury returned a verdict in that case on September 24 and a

             hearing on entry of judgment is set for October 26.

        In order to adequately assist the Court in deciding the issues in this

case, counsel requests an additional 3 weeks in order to complete MJS’s

appellant’s brief. No act of MJS contributed to the need for an extension of

time.

III. Prayer
        MJS requests an extension of 3 weeks for filing its appellant’s brief,

making the brief due on November 19, 2015.




MJS’s Unopposed Motion to Extend                                       Page 3
Time to File Appellant’s Brief
                               Respectfully submitted,

                                     /s/ Michelle R. Meriam
                               Michelle R. Meriam
                               Texas Bar No. 24063871
                               michellemeriam@warejackson.com
                               Timothy F. Lee
                               Texas Bar No. 12139500
                               timlee@warejackson.com
                               Ware, Jackson, Lee, O’Neill,
                                     Smith & Barrow, LLP
                               2929 Allen Parkway, 39th Floor
                               Houston, Texas 77019
                               (713) 659-6400
                               (713) 659-6262 (fax)

                               Russell R. Smith
                               Texas Bar No. 18682310
                               RSmith@fairchildlawfirm.com
                               W. Wade Flasowski
                               Texas Bar No. 24055482
                               Fairchild, Price, Haley & Smith, LLP
                               P.O. Drawer 631668
                               Nacogdoches, Texas 75963-1668
                               (936) 569-2327
                               (936) 569-7932 (fax)

                               Mark Kennedy
                               Texas Bar No. 24000122
                               mark@markkennedylaw.com
                               Joanna Martin
                               Texas Bar No. 24072153
                               joanna@markkennedylaw.com
                               Kennedy Attorneys & Counselors at Law
                               12222 Merit Drive, Suite 1750
                               Dallas, Texas 75251
                               (214) 445-0740
                               (972) 661-9320 (fax)

                               Attorneys for Appellant

MJS’s Unopposed Motion to Extend                                Page 4
Time to File Appellant’s Brief
                       Certificate of Conference

      I spoke with Jerry Baker, local counsel for appellees, on October 14,
2015 and with Joseph M. Callow, Jr., lead counsel for appellees, on October
15. Appellees do not oppose this motion.

                                       /s/ Michelle R. Meriam
                                      Michelle R. Meriam


                         Certificate of Service

     On October 16, 2015, before the last day for filing this motion, a true
and correct copy of this motion was provided to all counsel of record via
ProDoc or email, as follows:

Jerry Baker
Travis P. Clardy
Clardy Law Offices
209 E. Main St.
P.O. Box 635426
Nacogdoches, Texas 75961
(936) 564-2500
(936) 564-2507 (fax)

Gregory M. Utter
Joseph M. Callow, Jr.
Danielle M. D’Addesa
Keating Muething & Klekamp
One East Fourth St., Suite 1400
Cincinnati, Ohio 45202
(513) 579-6400
(513) 579-6457 (fax)

Attorneys for Appellees

                                       /s/ Michelle R. Meriam
                                      Michelle R. Meriam



MJS’s Unopposed Motion to Extend                                     Page 5
Time to File Appellant’s Brief